United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-4210
                                ___________

Vickie Gail Appelquist,               *
                                      *
                   Appellant,         *
                                      *
      v.                              *
                                      *
KATV, Channel 7, ABC Affiliate for    *
Central Arkansas, Hot Springs Bureau; *   Appeal from the United States
Walter King, Photographer and Bureau *    District Court for the Western
Chief for Channel 7; Sentinel-Record  *   District of Arkansas.
Newspaper; David Vann, Photographer *
from the Hot Springs Sentinel-Record  *      [UNPUBLISHED]
Newspaper; 18th East Drug Task        *
Force; Richard Norris, 18th East      *
DTF/HSPD; Todd Sanders, 18th East     *
DTF/GCSO; Charles Williams, 18th      *
East DTF/HSVPD; Paul R. Bosson,       *
Prosecuting Attorney,                 *
                                      *
                   Appellees.         *

                                ___________

                           Submitted: June 26, 2000

                               Filed: July 3, 2000
                                ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________
PER CURIAM.

      Vickie Gail Appelquist appeals the dismissal of her 42 U.S.C. § 1983 action
against KATV Channel 7 and its photographer and bureau chief, Walter King; the
Sentinel-Record newspaper and its photographer, David Vann; the 18th East Drug Task
Force (DTF) and agents Richard Norris, Todd Sanders, and Charles Williams; and
Garland County Prosecuting Attorney Paul Bosson. Having carefully reviewed the
record and the parties' briefs, we conclude dismissal was proper with respect to all
defendants and affirm for the reasons stated in the magistrate judge's thorough report
and recommendation as adopted by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-